     Case 2:20-cr-00579-SVW Document 503 Filed 06/10/21 Page 1 of 2 Page ID #:6098



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     SCOTT PAETTY (Cal. Bar No. 274719)
4    CATHERINE AHN (Cal. Bar No. 248286)
     BRIAN FAERSTEIN (Cal. Bar No. 274850)
5    Assistant United States Attorneys
     Major Frauds/Environmental and Community Safety Crimes Sections
6         1100/1300 United States Courthouse
          312 North Spring Street
7         Los Angeles, California 90012
          Telephone: (213) 894-6527/2424/3819
8         Facsimile: (213) 894-6269/0141
          E-mail:      Scott.Paetty@usdoj.gov
9                      Catherine.S.Ahn@usdoj.gov
                       Brian.Faerstein@usdoj.gov
10
     DANIEL S. KAHN
11   Acting Chief, Fraud Section
     Criminal Division, U.S. Department of Justice
12   CHRISTOPHER FENTON
     Trial Attorney, Fraud Section
13   Criminal Division, U.S. Department of Justice
          1400 New York Avenue NW, 3rd Floor
14        Washington, DC 20530
          Telephone: (202) 320-0539
15        Facsimile: (202) 514-0152
          E-mail:     Christopher.Fenton@usdoj.gov
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA
18                           UNITED STATES DISTRICT COURT

19                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

20                                            No. CR 20-579(A)-SVW

21                                            GOVERNMENT’S STATUS REPORT ON THE
     RICHARD AYVAZYAN,                        PROVISION OF DIGITAL COPIES OF
22     aka “Richard Avazian” and              FILES IDENTIFIED ON THE
           “Iuliia Zhadko,”                   GOVERNMENT’S EXHIBIT LIST
23   MARIETTA TERABELIAN,
       aka “Marietta Abelian” and
24         “Viktoria Kauichko,”
     ARTUR AYVAZYAN,
25     aka “Arthur Ayvazyan,” and
     TAMARA DADYAN,
26   MANUK GRIGORYAN,
       aka “Mike Grigoryan,” and
27         “Anton Kudiumov,”
     ARMAN HAYRAPETYAN,
28   EDVARD PARONYAN,
     Case 2:20-cr-00579-SVW Document 503 Filed 06/10/21 Page 2 of 2 Page ID #:6099



1      aka “Edvard Paronian” and
           “Edward Paronyan,” and
2    VAHE DADYAN,

3               Defendants.

4

5          Plaintiff United States of America, by and through its counsel
6    of record, the Acting United States Attorney for the Central District
7    of California, Assistant United States Attorneys Scott Paetty,
8    Catherine Ahn, and Brian Faerstein, and Department of Justice Trial
9    Attorney Christopher Fenton, hereby files this status report in
10   response to the Court’s order (ECF 496).
11         As of the time of this filing, the government has completed its
12   provision of digital copies of files identified in its exhibit list.
13   The government provided a method for all counsel to access the
14   documents electronically through an online document sharing system.
15   Physical exhibits were identified with placeholders and the
16   government has offered to provide counsel the opportunity to review
17   them upon request.
18    Dated: June 10, 2021                 Respectfully submitted,
19                                         TRACY L. WILKISON
                                           Acting United States Attorney
20
                                           SCOTT M. GARRINGER
21                                         Assistant United States Attorney
                                           Chief, Criminal Division
22

23                                               /s/
                                           CATHERINE S. AHN
24                                         SCOTT PAETTY
                                           BRIAN FAERSTEIN
25                                         Assistant United States Attorneys
                                           CHRISTOPHER FENTON
26                                         Department of Justice Trial Attorney
27                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
28
